LACOMBK, Circuit Judge.
Defendants undoubtedly had the right to make an independent translation of their own from the original French play, with such modifications as their own ingenuity might suggest. They had no right, however, to transfer into their adaptation variations from and additions to the French play which were original with Jackson, who first translated it and copyrighted it here. They insist that they took their whole scenario from a book published in this country in English and not copyrighted. That book, however, contains alterations from and additions to the original French play, which first appear in Jackson’s copyrighted version. In the absence of any proof from the man who produced that book that he took it wholly from the French version, without conveying into it any of J ackson’s original work, it is a fair inference that defendant’s scenario derives from Jackson, and not from the original source.
As to the renewal, the widow of Jackson was the proper person to apply for it under the statute in force when application was made. As the record now stands, plaintiff seems entitled to an injunction against the production of any of Jackson’s original work in the way of variation or addition. Apparently there is not much of this, and it could presumably be eliminated. Therefore the injunction will he suspended for 40 days, to give defendants opportunity to make necessary changes, or to review this decision on appeal. The record being short, and the appeal, if taken, a preferred cause, it can easily be heard in the Circuit Court of Appeals before the expiration of that time.
Order accordingly for injunction, upon plaintiff giving a bond for $2,500.